Exhibit 10(g)

CHANGE IN CONTROL,
SEVERANCE AND EMPLOYMENT AGREEMENT
FOR JAMES MAYO

          THIS CHANGE IN CONTROL, SEVERANCE AND EMPLOYMENT AGREEMENT (the
"Agreement"), is made this 30th day of January, 2002, between Hudson United
Bancorp and Hudson United Bank (collectively the “Company”), a New Jersey
corporation which maintains its principal office at 1000 MacArthur Boulevard.,
Mahwah, New Jersey and James Mayo (the "Executive").

BACKGROUND

          WHEREAS, the Executive is presently employed by the Company as
Executive Vice President, and;

          WHEREAS, the Board of Directors of  the Company believes that the
future services of the Executive are of great value to the Company and that it
is important for the growth and development of the Company that the Executive
continue in his position, and;

          WHEREAS, if  the Company receives any proposal from a third person
concerning a possible business combination with, or acquisition of equities
securities of, the Company, the Board of Directors of the Company (the "Board")
believes it is imperative that the Company and the Board be able to rely upon
the Executive to continue in his position, and that they be able to receive and
rely upon his advice, if they request it, as to the best interests of the



--------------------------------------------------------------------------------

Company and its shareholders, without concern that the Executive might be
distracted by the personal uncertainties and risks created by such a proposal,
and;

          WHEREAS, to achieve that goal, and to retain the Executive's services
prior to any such activity, the Board of Directors and the Executive have agreed
to enter into this Agreement to provide the Executive with continued employment
or certain termination benefits in the event of a Change in Control, as
hereinafter defined;

          NOW, THEREFORE, to assure the Company that it will have the continued
dedication of the Executive and the availability of his advice and counsel
notwithstanding the possibility, threat or occurrence of a bid to take over
control of the Company, and to induce the Executive to remain in the employ of
the Company, and for other good and valuable consideration, the Company and the
Executive, each intending to be legally bound hereby agree as follows:

          1.       Definitions

                              a.      Cause.  For purposes of this Agreement
"Cause" with respect to the termination by the Company of Executive's employment
shall mean (i) willful and continued failure by the Executive to materially
perform his duties for the Company under this Agreement after at least one
warning in writing from the Company's Board of Directors identifying
specifically any such material failure and offering a reasonable opportunity to
cure such failure; (ii) the willful engaging by the Executive in material
misconduct which causes material injury to the Company as specified in a written
notice to the Executive from the Board of Directors; or (iii) conviction of a
crime (other than a traffic violation), habitual drunkenness,

2



--------------------------------------------------------------------------------

drug abuse, or excessive absenteeism other than for illness, after a warning
(with respect to drunkenness or absenteeism only) in writing from the Board of
Directors to refrain from such behavior.  No act or failure to act on the part
of the Executive shall be considered willful unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the action
or omission was in the best interest of the Company.  The Company shall have the
burden of proving cause by clear and convincing evidence.

                              b.     Change in Control.

 

                                   (i)        Definition.  For purposes of this
Agreement, a "Change in Control" shall mean the occurrence of any of the
following events with respect to Hudson United Bancorp:

 

 

 

                        (A)     The acquisition of the beneficial ownership, as
defined under the Exchange Act, of 25% or more of Hudson United Bancorp's voting
securities or all or substantially all of the assets of Hudson United Bancorp by
a single person or entity or group of affiliated persons or entities;

 

 

 

                        (B)     The merger, consolidation or combination of
Hudson United Bancorp with an unaffiliated corporation in which the directors of
Hudson United Bancorp as applicable immediately prior to such merger,
consolidation or combination constitute less than a majority of the board of
directors of the

3



--------------------------------------------------------------------------------

 

surviving, new or combined entity unless one-half of the board of directors of
the surviving, new or combined entity were directors of Hudson United Bancorp
immediately prior to such transaction and Hudson United Bancorp’s chief
executive officer immediately prior to such transaction continues as the chief
executive officer of the surviving, new or combined entity; or

 

 

 

                        (C)     During any period of two consecutive calendar
years, individuals who at the beginning of such period constitute the Board of
Directors of Hudson United Bancorp cease for any reason to constitute at least
two-thirds thereof, unless the election or nomination for the election by Hudson
United Bancorp’s stockholders of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period; or

 

 

 

                        (D)     The transfer of all or substantially all of
Hudson United Bancorp's assets or all or substantially all of the assets of its
primary subsidiaries.

 

 

 

                                   (ii)        Time of Change in Control.  For
purposes of this Agreement, a Change in Control of Hudson United Bancorp shall
be deemed to occur on the earlier of:

4



--------------------------------------------------------------------------------

 

                        (A)     The first date on which a single person or
entity or group of affiliated persons or entities acquire the beneficial
ownership of 25% or more of Hudson United Bancorps voting securities; or

 

 

 

                        (B)     Forty-five (45) days prior to the date Hudson
United Bancorp enters into a definitive agreement to merge, consolidate, combine
or sell the assets of Hudson United Bancorp; provided however, that for purposes
of any resignation by the Executive, the Change in Control shall not be deemed
to occur until the consummation of the merger, consolidation, combination or
sale, as the case may be, except if this Agreement is not expressly assumed in
writing by the acquiring company, then the Change in Control shall be deemed to
occur the day before the consummation; and further provided that if any
definitive agreement to merge, consolidate, combine or sell assets is terminated
without consummation of the acquisition, then no Change in Control shall have
been deemed to have occurred; or

 

 

 

                        (C)     The date upon which the election of directors
occurs qualifying under Section b(i)(C) above.

                              c.     Contract Period.  "Contract Period" shall
mean the period commencing the day immediately preceding a Change in Control and
ending on the earlier of (i) one year after the consummation of any event giving
rise to the Change in Control or (ii) the date the Executive would attain age
65.

5



--------------------------------------------------------------------------------

                              d.      Exchange Act.  "Exchange Act" means the
Securities Exchange Act of 1934, as amended.

                              e.     Good Reason.  When used with reference to a
voluntary termination by Executive of his employment with the Company, "Good
Reason" shall mean any of the following, if taken without Executive's express
written consent:

 

                                   (i)         The assignment to Executive of
any duties inconsistent with, or the reduction of authority, powers or
responsibilities associated with, Executive's position, title, duties,
responsibilities and status with the Company immediately prior to a Change in
Control; any removal of Executive from, or any failure to re-elect Executive to,
any position(s) or office(s) Executive held immediately prior to such Change in
Control.  A change in position, title, duties, responsibilities and status or
position(s) or office(s) resulting from a Change in Control or from a merger or
consolidation of the Company into or with another bank or company shall not meet
the requirements of this paragraph if, and only if, the Executive's new title,
duties and responsibilities are accepted in writing by the Executive, in the
sole discretion of the Executive.

 

 

 

                                   (ii)        A reduction by the Company in
Executive's annual base compensation as in effect immediately prior to a Change
in Control or the failure to award Executive any annual increases in accordance
herewith;

 

 

 

                                   (iii)       A failure by the Company to
continue any bonus plan in which Executive participated immediately prior to the
Change in Control or a failure by the Company to continue Executive as a
participant in such plan on at least the same

6



--------------------------------------------------------------------------------

 

basis as Executive participated in such plan prior to the Change in Control
unless the elimination of bonus programs is applied consistently throughout the
Surviving Company following a Change in Control;

 

 

 

                                   (iv)       The Company's transfer of
Executive to a geographic location other than the corporate headquarters of the
Company or the main office of the Bank  or more than 25 miles from his present
office location, except for required travel on Company's business to an extent
substantially consistent with Executive's business travel obligations
immediately prior to such Change in Control;

 

 

 

                                   (v)        The failure by the Company to
continue in effect any employee benefit plan, program or arrangement (including,
without limitation the Company's 401(k) plan, the Company's pension plan, life
insurance plan, health and accident plan, disability plan, or stock option plan)
in which Executive is participating immediately prior to a Change in Control,
unless the elimination of such programs is applied consistently throughout the
Surviving Company following a Change in Control, (except that the Company may
institute or continue plans, programs or arrangements providing Executive with
substantially similar benefits); the taking of any action by the Company which
would adversely affect Executive's participation in or materially reduce
Executive's benefits under, any of such plans, programs or arrangements; the
failure to continue, or the taking of any action which would deprive Executive,
of any material fringe benefit enjoyed by Executive immediately prior to such
Change in Control; or the

7



--------------------------------------------------------------------------------

 

failure by the Company to provide Executive with the number of paid vacation
days to which Executive was entitled immediately prior to such Change in
Control;

 

 

 

                                   (vi)       The failure by the Company to
obtain an assumption in writing of the obligations of the Company to perform
this Agreement by any successor to the Company and to provide such assumption to
the Executive prior to any Change in Control; or

 

 

 

                                   (vii)      Any purported termination of
Executive's employment by the Company during the term of this Agreement which is
not effected pursuant to all of the requirements of this Agreement; and, for
purposes of this Agreement, no such purported termination shall be effective.

                              f.     Voting Securities.  “Voting securities”
means Hudson United Bancorp’s common stock, together with any preferred stock
entitled to vote generally in elections for directors or other matters.  With
respect to preferred stock, in determining the percentage of beneficial
ownership of voting securities, the number of votes to which the holder is
entitled in the election of directors with the common holders, and not the
number of shares, shall be the basis of the calculation.

          2.       Employment.  During the Contract Period, the Company hereby
agrees to employ the Executive, and the Executive hereby accepts employment upon
the terms and conditions set forth herein.

          3.       Position.  During the Contract Period and prior to a Change
in Control the Executive shall be employed as an Executive Vice President.  
Upon a Change in Control as

8



--------------------------------------------------------------------------------

herein defined, the Executive’s position shall be governed by his title,
position, status, duties and authority as in effect immediately prior to the
Change in Control.  The Executive shall devote his full time and attention to
the business of the Company, and shall not during the Contract Period be engaged
in any other business activity.  This paragraph shall not be construed as
preventing the Executive from managing any investments of his which do not
require any substantial service on his part in the operation of such
investments.

          4.       Cash Compensation.  The Company shall pay to the Executive
compensation for his services during the Contract Period as follows:

                    a.     Annual Salary.  An annual salary equal to the annual
salary in effect as of the Change in Control.  The annual salary shall be
payable in installments in accordance with the Company's usual payroll method.  
The annual salary shall not be reduced during the Contract Period.

                    b.     Annual Bonus.  An annual cash bonus equal to higher
of  a) the highest bonus paid to the Executive during  the three fiscal years
prior to the Change in Control or b) the highest full year bonus to which the
Executive would have been entitled during the three fiscal years prior to the
Change in Control.  The bonus shall be payable at the time and in the manner
which the Company paid such bonuses prior to the Change in Control. 

                    c.     Annual Review.  The Company during the Contract
Period shall review annually, or at more frequent intervals which the Company
determines is appropriate, the Executive's compensation and shall award his
additional compensation to reflect the Executive's

9



--------------------------------------------------------------------------------

performance, the performance of the Company and competitive compensation levels,
all as determined in the discretion of the Company.

          5.        Expenses and Fringe Benefits. 

                    a.     Expenses.  During the Contract Period, the Executive
shall be entitled to reimbursement for all business expenses incurred by him
with respect to the business of the Company in the same manner and to the same
extent as such expenses were previously reimbursed to him immediately prior to
the Change in Control. 

                    b.     Club Membership and Automobile.  If,  prior to the
Change in Control, the Executive was entitled to membership in a country club
and/or the use of an automobile, he shall be entitled to the same membership
and/or use of an automobile at least comparable to the automobile provided to
him prior to the Change in Control during the Contract Period.

                    c.     Other Benefits.  The Executive also shall be entitled
to vacations and sick days, in accordance with the practices and procedures of
the Company, as such existed immediately prior to the Change in Control.  During
the Contract Period, the Executive also shall be entitled to hospital, health,
medical and life insurance, and any other benefits enjoyed, from time to time,
by senior officers of the Company, all upon terms as favorable as those enjoyed
by other senior officers of the Company.  Notwithstanding anything in this
paragraph 5(c) to the contrary, if the Company adopts any change in the benefits
provided for senior officers of the Company, and such policy is uniformly
applied to all officers of the Company (and any

10



--------------------------------------------------------------------------------

 successor or acquirer of the Company, if any), including the chief executive
officer of such entities, then no such change shall be deemed to be contrary to
this paragraph.

          6.       Termination for Cause.  The Company shall have the right to
terminate the Executive for Cause, upon written notice to him of the termination
which notice shall specify the reasons for the termination and provide, if
practical, an opportunity for the Executive to cure such Cause.  In the event of
a valid termination for Cause the Executive shall not be entitled to any further
benefits under this Agreement.

          7.       Disability.  During the Contract Period if the Executive
becomes permanently disabled, or is unable to perform his duties hereunder for 4
consecutive months in any 12 month period, the Company may terminate the
employment of the Executive.  In such event, the Executive shall be entitled to
the payments and benefits provided under Section 9 hereof as if the Executive
had been terminated hereunder without Cause upon such date.

          8.       Death Benefits.  Upon the Executive's death during the
Contract Period, the Executive shall be deemed to terminate without cause as of
the date of death and his estate shall be entitled to the payments and benefits
provided under Section 9 hereof as if the Executive had been terminated without
cause upon such date.

          9.       Termination Without Cause or Resignation. 

                    a.     Termination Without Cause.  The Company may terminate
the Executive without Cause during the Contract Period by written notice to the
Executive. 

                    b.     Resignation for Good Reason.  The Executive may
resign for Good Reason during the Contract Period upon prior written notice to
the Company.

11



--------------------------------------------------------------------------------

                    c.     Payments and Benefits.  If the Company terminates the
Executive's employment during the Contract Period without Cause or if the
Executive resigns for Good Reason under paragraph 9(b), the Company shall, as
promptly as practical but in no event later than 10 business days after the
termination of employment pay the Executive a lump sum (the “Lump Sum”) equal to
2.0 times the sum of (i) the annual salary of the Executive immediately prior to
the Change in Control and 2 times the higher of, (ii) the highest bonus paid to
the Executive during  the three fiscal years prior to the Change in Control or,
(iii) the highest full year bonus to which the Executive would have been
entitled during the three fiscal years prior to the Change in Control.   For
these purposes, any deferral of salary by the Executive under the Company’s
401(k) plan or otherwise shall be included in salary.  The Company also shall
continue to provide the Executive, his spouse and eligible dependents for a
period of one year following the termination of employment, with health,
hospitalization and medical insurance, as were provided at the time of the
Change in Control, at the Company's cost, subject only to the responsibility of
the Executive to continue to pay a portion of the premium, as well as co-pays or
deductibles in such amounts as were paid by the Executive prior to the
termination.  The Lump Sum and the benefits provided hereunder shall be subject
to Section 10 hereof.

                    d.     No Duty to Mitigate.  The Executive shall not have a
duty to mitigate the damages suffered by him in connection with the termination
by the Company of his employment without Cause under paragraph 9(a) or a
resignation under paragraph 9(b) during the Contract Period.  The Company shall
not be entitled to offset from the payment due to the Executive hereunder any
amounts due from or claims against the Executive.

12



--------------------------------------------------------------------------------

                    e.     Legal Fees and Expenses.  If the Company fails to pay
the Executive the Lump Sum due him under this Agreement or to provide him with
the health, hospitalization and medical insurance benefits due under this
Agreement, the Executive, after giving 10 days' written notice to the Company
identifying the Company's failure, shall be entitled to recover from the
Company, monthly upon demand, any and all of his legal fees and other expenses
incurred in connection with his enforcement against the Company of the terms of
this Agreement.

          10.     Certain Reduction of Payments and Benefits.

                    a.     Reduction.  Anything in this Agreement to the
contrary notwithstanding, prior to the payment of the Lump Sum or the benefits
payable hereunder in connection with the Executive’s termination of employment,
the certified public accountants for the Company immediately prior to a Change
in Control (the “Certified Public Accountants”), shall determine as promptly as
practical and in any event within 20 business days following the termination of
employment of Executive whether any payment or distribution by the Company to or
for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would more likely than not be nondeductible by the Company for
Federal income purposes because of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and if it is then the aggregate present value of
amounts payable or distributable to or for the benefit of the Executive pursuant
to this Agreement in connection with the Executive’s termination of employment
(such payments or distributions pursuant to this Agreement are hereinafter
referred to as “Agreement Payments”)

13



--------------------------------------------------------------------------------

shall be reduced (but not below zero) to the Reduced Amount.  For purposes of
this paragraph, the “Reduced Amount” shall be an amount expressed in present
value which maximizes the aggregate present value of Agreement Payments without
causing any Payment to be nondeductible by the Company because of said Section
280G of the Code.

                    b.     Executive Selection of Reductions.  If under
paragraph (a) of this section the Certified Public Accountants determine that
any payment would more likely than not be nondeductible by the Company because
of Section 280G of the Code, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof and of the
Reduced Amount, and the Executive may then elect, in his sole discretion, which
and how much of the Agreement Payments shall be eliminated or reduced (as long
as after such election the aggregate present value of the Agreement Payments
equals the Reduced Amount), and shall advise the Company in writing of his
election within 5 business days of his receipt of notice.  If no such election
is made by the Executive within such 5-day period, the Company may elect which
and how much of the Agreement Payments shall be eliminated or reduced (as long
as after such election the aggregate present value of the Agreement Payments
equals the Reduced Amount) and shall notify the Executive promptly of such
election.  For purposes of this paragraph, present value shall be determined in
accordance with Section 280G(d)(4) of the Code.  All determinations made by the
Certified Public Accountants shall be binding upon the Company and the Executive
and shall be made as promptly as practical but in any event within 20 days of a
termination of employment of the Executive. The Company may suspend for a period
of up to 30 days after termination of employment the payment of the Lump Sum and
any other benefits due

14



--------------------------------------------------------------------------------

to the Executive under this Agreement until the Certified Public Accountants
finish the determination and the Executive (or the Company, as the case may be)
elect how to reduce the Agreement Payments, if necessary.  As promptly as
practicable following such determination and the elections hereunder, the
Company shall pay to or distribute to or for the benefit of the Executive such
amounts as are then due to the Executive under this Agreement and shall promptly
pay to or distribute for the benefit of the Executive in the future such amounts
as they become due to the Executive under this Agreement.

                    c.     Overpayments and Underpayments.  As a result of the
uncertainty in the application of Section 280G of the Code, it is possible that
Agreement Payments may have been made by the Company which should not have been
made (“Overpayment”) or that additional Agreement Payments which will have not
been made by the Company could have been made (“Underpayment”), in each case,
consistent with the calculation of the Reduced Amount hereunder.  In the event
that the Certified Public Accountants, based upon the assertion of a deficiency
by the Internal Revenue Service against the Company or Executive which said
Certified Public Accountants believe has a high probability of success,
determines that an Overpayment has been made, any such Overpayment shall be
treated for all purposes as a loan to Executive which Executive shall repay to
the Company together with interest at the applicable Federal rate provided for
in Section 7872(f)(2)(A) of the Code; provided, however, that no amount shall be
payable by Executive to the Company in and to the extent such payment would not
reduce the amount which is subject to taxation under Section 4999 of the Code. 
In the event that the Certified Public Accountants, based upon controlling
precedent, determine that an

15



--------------------------------------------------------------------------------

Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive together with interest at the
applicable Federal rate provided for in Section 7872(f)(2)(A) of the Code.

          11.     Non-Disclosure of Confidential Information.

                    a.     Non-Disclosure of Confidential Information.  Except
in the course of his employment with the Company and in the pursuit of the
business of the Company or any of its subsidiaries or affiliates, the Executive
shall not, at any time during or following the Contract Period, disclose or use,
any confidential information or proprietary data of the Company or any of its
subsidiaries or affiliates.  The Executive agrees that, among other things,
information concerning the identity of and the Company's relations with its
customers is confidential information.

                    b.     Specific Performance.  Executive agrees that the
Company does not have an adequate remedy at law for the breach of this section
and agrees that he shall be subject to injunctive relief and equitable remedies
as a result of the breach of this section.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the force and effect of the
remaining valid portions.  No violation of this Section 11 shall entitle the
Company to withhold any payment or benefit due the Executive hereunder.

                    c.     Survival.  This section shall survive the termination
of the Executive's employment hereunder and the expiration of this Agreement.

          12.     Term and Effect Prior to Change in Control.

16



--------------------------------------------------------------------------------

                    a.     Term.  Except as otherwise provided for hereunder,
this Agreement shall commence on the date hereof and shall remain in effect for
a period of  one (1) year from the date hereof (the "Initial Term") or until the
end of the Contract Period, whichever is later.  The Initial Term shall be
automatically extended for an additional one year period on the anniversary date
hereof (so that the Initial Term is always one (1) year) unless on or before
such date the Board of Directors of the Company by resolution passed by a
majority vote of the Directors then in office, votes not to extend the Initial
Term any further.  The Company shall promptly advise the Executive in writing of
the passage of such resolution and if it fails to do so the passage of such
resolution shall be ineffective.

                    b.     No Effect Prior to Change in Control. Prior to a
Change in Control, this Agreement shall not affect any rights of the Company to
terminate the Executive or the benefits payable to the Executive.  The rights
and liabilities provided hereunder shall only become effective upon a Change in
Control.  If the employment of the Executive by the Company is ended for any
reason whatsoever prior to a Change in Control, this Agreement shall thereafter
be of no further force and effect.

          13.     Compensation and Benefits Provided Not in Derogation of Other
Benefits.  Anything to the contrary herein contained notwithstanding, the
payment or obligation to pay any monies, or granting of any benefits, rights or
privileges to Executive as provided in this Agreement shall not be in lieu or
derogation of the rights and privileges that the Executive now has or will have
under any plans or programs of or agreements with the Company, except that the
Executive shall not be entitled to the benefits of any other plan or program of
the Company or

17



--------------------------------------------------------------------------------

agreement with the Company expressly providing for severance or termination pay
or post-employment medical benefits.  In furtherance of the foregoing, this
Agreement is not in derogation of, but rather supplemental to, the rights and
benefits of the Executive, if any, under any stock option plan, restricted stock
plan, pension plan, 401(k) plan and SERP.

          14.     Notice.  During the Contract Period, any notice of termination
of the employment of the Executive by the Company or by the Executive to the
Company shall be communicated by written Notice of Termination to the other
party hereto.  For purposes of this Agreement, a "Notice of Termination" shall
mean a dated notice which shall (i) indicate the specific termination provision
in this Agreement relied upon; (ii) set forth, if necessary, in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the employment of the Executive or from the Company under the provision so
indicated; (iii) specify a date of termination, which shall be not less than
four weeks nor more than six weeks after such Notice of Termination is given,
except in the case of termination of employment by the Company of the Executive
for Cause pursuant to Section 6 hereof, in which case the Notice of Termination
may specify a date of termination as of the date such Notice of Termination is
given; and (iv) be given by personal delivery or, if the individual is not
personally available, by certified mail to the last known address of the
individual.  Upon the death of the Executive, no Notice of Termination need be
given.

          15.     Payroll and Withholding Taxes.  All payments to be made or
benefits to be provided hereunder by the Company shall be subject to applicable
federal and state payroll or withholding taxes.

18



--------------------------------------------------------------------------------

          16.     Miscellaneous.     The terms of this Agreement shall be
governed by, and interpreted and construed in accordance with, the laws of New
Jersey.  This Agreement supersedes all prior agreements and understandings with
respect to the matters covered hereby.  The amendment or termination of this
Agreement may be made only in a writing executed by the Company and the
Executive, and no amendment or termination of this Agreement shall be effective
unless and until made in such a writing.  This Agreement shall be binding upon
any successor (whether direct or indirect, by purchase, merger, consolidation,
liquidation or otherwise) to all or substantially all of the assets of the
Company.  This Agreement is personal to the Executive and the Executive may not
assign any of his rights or duties hereunder but this Agreement shall be
enforceable by the Executive’s legal representatives, executors or
administrators.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and it shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart.

19



--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Company has caused this Agreement to be signed
by its duly authorized representatives pursuant to the authority of their Board
of Directors, and the Executive has personally executed this Agreement, all as
of the day and year first written above.

ATTEST:

 

HUDSON UNITED BANCORP AND HUDSON UNITED BANK

 

 

 

 

By:

 /S/ D. LYNN VAN BORKULO-NUZZO

 

By:

 /S/ KENNETH T. NEILSON

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

D. Lynn Van Borkulo-Nuzzo, Esq.
Corporate Secretary

 

 

Kenneth T. Neilson,
Chairman, President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 /S/ JAMES MAYO

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

James Mayo

 

20